DETAILED ACTION
After Final Consideration Pilot 2.0 (AFCP 2.0)
1.	 Applicant's request for entry into AFCP 2.0 is acknowledge, the after final was reviewed and it overcomes all of the rejections from the previous office action based on the newly amended claims. Therefore, the amended limitations require further search and/or consideration by the examiner.
3a, 7a, and 12. 	The amended limitation presented for Claim 1: “…  decoding a first downlink control information (DCI) that triggers a first reference signal operation associated with first Quasi Co-Location (QCL) information, wherein the first QCL information indicates an association between a spatial parameter and a current transmission configuration; 
attempting to decode a second DCI that triggers a second reference signal operation associated with second QCL information; and 
transmitting, to a base station (BS), the first QCL information if the attempt is unsuccessful or the second QCL information if the attempt is successful.” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 14: “… transmitting a first downlink control information (DCI) that triggers a first reference signal operation associated with first Quasi Co-Location (QCL) information, wherein the first QCL information indicates an association between a spatial parameter and a current transmission configuration; 
transmitting a second DCI that triggers a second reference signal operation associated with second QCL information; and
receiving, from a user equipment (UE), the first QCL information if an attempt by the UE to decode the second DCI is unsuccessful or the second QCL information if the attempt by the UE to decode the second DCI is successful ” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 45: “… means for decoding a first downlink control information (DCI) that triggers a first reference signal operation associated with first Quasi Co-Location (QCL) information, wherein the first QCL information indicates an association between a spatial parameter and a current transmission configuration; 
means for attempting to decode a second DCI that triggers a second reference signal operation associated with second QCL information; and 
means for transmitting, to a base station (BS), the first QCL information if the attempt is unsuccessful or the second QCL information if the attempt is successful.” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 49: “… means for transmitting a first downlink control information (DCI) that triggers a first reference signal operation associated with first Quasi Co-Location (QCL) information, wherein the first QCL information indicates an association between a spatial parameter and a current transmission configuration;
means for transmitting a second DCI that triggers a second reference signal operation associated with second QCL information; and
means for receiving, from a user equipment (UE), the first QCL information if an attempt by the UE to decode the second DCI is unsuccessful or the second QCL information if the attempt by the UE to decode the second DCI is successful ” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 61: “… decode a first downlink control information (DCI) that triggers a first reference signal operation associated with first Quasi Co-Location (QCL) information, wherein the first QCL information indicates an association between a spatial parameter and a current transmission configuration; 
attempt to decode a second DCI that triggers a second reference signal operation associated with second QCL information; and 
transmit, to a base station (BS), the first QCL information if the attempt is unsuccessful or the second QCL information if the attempt is successful.” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 65: “…transmit a first downlink control information (DCI) that triggers a first reference signal operation associated with first Quasi Co-Location (QCL) information, wherein the first QCL information indicates an association between a spatial parameter and a current transmission configuration;
transmit a second DCI that triggers a second reference signal operation associated with second QCL information; and
receive, from a user equipment (UE), the first QCL information if an attempt by the UE to decode the second DCI is unsuccessful or the second QCL information if the attempt by the UE to decode the second DCI is successful ” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 77: “… at least one instruction to cause the UE to decode a first downlink control information (DCI) that triggers a first reference signal operation associated with first Quasi Co-Location (QCL) information, wherein the first QCL information indicates an association between a spatial parameter and a current transmission configuration; 
at least one instruction to cause the UE to attempt to decode a second DCI that triggers a second reference signal operation associated with second QCL information; and 
at least one instruction to cause the UE to transmit, to a base station (BS), the first QCL information if the attempt is unsuccessful or the second QCL information if the attempt is successful.” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 78: “… at least one instruction to cause the BS to transmit a first downlink control information (DCI) that triggers a first reference signal operation associated with first Quasi Co-Location (QCL) information, wherein the first QCL information indicates an association between a spatial parameter and a current transmission configuration;
at least one instruction to cause the BS to transmit a second DCI that triggers a second reference signal operation associated with second QCL information; and
at least one instruction to cause the BS to receive, from a user equipment (UE), the first QCL information if an attempt by the UE to decode the second DCI is unsuccessful or the second QCL information if the attempt by the UE to decode the second DCI is successful ” changes the scope of the claim which requires further search and/or consideration.
Furthermore, the examiner conducted a quick search and found the following prior art pertinent to Applicant’s amended claims filed on 4/28/2022:
Park et al. (U.S. Patent Application Publication # 2017/0180016 A1) teach “to decode a PDSCH transmitted on APs #7 to #14 (i.e., UE-specific RS APs), at least one of QCL type A and type B may be configured for the UE by a higher layer (according to, for example, higher layer parameter qcl-operation).’’(Paragraph [0184]) Also, Park et al. teach “Each parameter set for determining PDSCH RE mapping and PDSCH AP QCL configured by higher layer signaling may include at least one parameter of CRS port count information (crs-PortsCount-r11), CRS frequency shift information (crs-FreqShift-r11), MBSFN (Multicast Broadcast Single Frequency Network) subframe configuration information (mbsfn-SubframeConfigList-r11), ZP CSI-RS (Zero Power Channel State Information-Reference Signal) configuration information (csi-RS-ConfigZPId-r11), a PDSCH start symbol value (pdsch-Start-r11) and NZP (Non-Zero Power) CSI-RS configuration information (qcl-CSI-RS-ConfigNZPId-r11).”(Paragraph [0188])

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413